Title: To George Washington from Samuel Powel, 9 December 1789
From: Powel, Samuel
To: Washington, George


          
            Dear Sir
            Philadelphia December 9. 1789
          
          In my answer to the Enquiries made by Major Jackson, when last in this City, respecting the Hessian Fly, I recollect that I informed him that this destructive Insect had disappeared from this State. That answer, I then believed, from all the Information I was then possessed of, that I was fully warranted in giving—but, upon a Conversation that I had last Night with a very intelligent Farmer, I find it necessary to inform you that this Insect still abounds in Pennsylvania.
          The Purport of the Information given by this Gentleman, is, that the Wheat is, at this Time much infested by the Hessian Fly in his Neighborhood in Bucks County; but that those Farmers who have sown the Yellow-bearded Wheat, are not under Apprehensions of a Failure of their Crops at the ensuing Harvest from it’s Ravages, as this Species of Wheat has been found from Experience, in Pennsylvania as well as in some other of the

States, to be more capable of resisting its Devastations than any other.
          I am sorry to find that Facts are such as to oblige me to contradict the Answer and Information I have given to Major Jackson on this Subject—The Love of Truth, however, will not permit me to withold from communicating this Intelligence, by the first Opportunity after I received it[.] I sincerely hope it may arrive in Time to prevent any Error that might have arisen from my Information to Major Jackson.
          Be pleased to accept the best Thanks of the Society for promoting Agriculture for your obliging Care of Mr Young’s Tenth Volume. If you should have written to Mr Young on the Subject of the Hessian Fly, I shall take it as a particular Favor if you will be so good as to inform me of it, that I may have it in my Power, immediately, to inform him of the true State of Facts, & how far I have contributed to this Error.
          Mrs Powel requests Leave to offer her best Compliments to Mrs Washington, yourself, and all the good Family. I have the Honor to be, with real Respect & Regard Your most obedt humble Servt
          
            Samuel Powel
          
        